IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE

LAROI WASHINGTON, I

Plaintiff,
V.
JAMES TRAUT Z,

Defendant.

Kenneth L. Wan, Esq.
242 North James Street
Newport, Delaware 19804
Altorneyfor Plaintiffr

RENNIE, J.

IN AND FOR NEW CASTLE COUNTY

)
)
3
) CA. No. CPU4-14-000249
)
)
)
)

Submitted: January 21, 2015
Decided: February 12, 2015

Anthony N. Forcina, Esq.
220 Continental Drive, Suite 205
Newark, DE 19713—4312

Attorney fer Defendant

DECISION AFTER TRIAL

INTRODUCTION

This is a negligence action that arises out of a motor vehicle accident. Plaintiff Laroi
Washington (“Washington”) seeks damages totaling $2,409.09 stemming from an automobile
collision with defendant James Trautz (“Trautz”). On January 21, 2015, the Court held trial in
this action and reserved its decision. This is the Court’s decision and order on Washington’s
request for relief.

FACTS

Washington and Trautz were the only witnesses who testiﬁed at trial. Washington
testiﬁed that on April 15, 2013 at approximately 5:15pm, he was leaving his employer’s work
site at the Port of Wilmington, traveling on Hausel Road. According to Washington, he was
driving in the right lane, directly behind a semi~trailer truck. An unidentiﬁed vehicle was driving
behind Washington. Trautz was driving behind the unidentiﬁed vehicle. The semi~trailer began
to negotiate a left turn from the right lane. As Washington waited for the semi-trailer to complete
the turn, Trautz attempted to pass Washington on the right shoulder. While attempting to pass
Washington on the right shoulder, Trautz, who was then positioned between the semi-trailer and
a trafﬁc barrier, was forced to move back into Washington’s lane, and struck Washington’s

vehicle. Washington’s vehicle was damaged on the right front fender. The parties reported the

]

incident to the Diamond State Port Corporation, and the Wilmington Police Department

reported to the scene to investigate. No citations were issued. Washington contends that the

' See Diamond State Port Corporation Accident Report

accident report taken by the Diamond State Port Corporation, which differs from his testimony,
is inaccurate.2

Trautz’s testimony and version of the events differs from Washington’s testimony. Trautz
does not dispute that he was traveling behind the semi—trailer, Washington, and the unidentiﬁed
third vehicle. However, Trautz testiﬁed that all the vehicles, including his own, were traveling in
the left lane.3 He stated that the semi—trailer stopped in the left lane with Washington directly
behind it. Trautz then signaled for a lane change, moved into the right lane, and continued to
travel toward the exit. Trautz stated that he did not attempt to move back into Washington’s lane
at the time of the accident, because the right lane is the exit designated for employee use. As an
employee of a port vendor, Trautz testiﬁed that there would be no reason for him to return to the
left lane designated as a visitor exit. Trautz contends that Washington veered to the right to avoid
the semi—trailer and struck Trautz’s vehicle as he was exiting in the employee exit lane. At the
point of impact, Trautz contends that he was ahead of Washington in the right lane.4 Trautz
testiﬁed that as a result of the impact, he suffered damage to the left rear door and quarter panel
of his vehicles

DISCUSSION

To prove his negligence claim, Washington must establish by a preponderance of the

evidence that Trautz owed him a duty of care, that Trautz breached that duty of care, and that

2 The Diamond State Port Corporation accident report records Washington’s statement of the accident as follows:
“Washington said he veered to the right to avoid a container truck.” At trial, Washington stated that it was Trautz,
while attempting to overtake on the right “shoulder”, who veered to the left and struck Washington’s vehicle.

'1 See Deﬁ’s Ex. l

4 See Deﬁ’s Ex. 2. The police report taken by the Wilmington Police Department states in part: “Driver of unit two
(Trautz) stated that unit 1 (Washington), to his left, attempted to pull in front of his vehicle, thus striking the driver’s
side." 'l‘rautz disputes the exactness of the report as attributable to him; however, the Court ﬁnds that this recitation
of the event leading up to the accident more closely aligns with Trautz’s version of the accident than Washington‘s.

5 See Def.’s Ex. 3

Trautz’s breach of his duty proximately caused Washington’s injury.6 Washington has failed to
meet his burden.

The testimony of both parties is in conﬂict and, thus, it is the duty of the Court to assess
the credibility of the witnesses and resolve any existing conflicts in testimony.7 In analyzing the
evidence adduced at trial, the Court ﬁnds that Trautz’s version of the accident is more credible
and supported by the weight of the evidence. Indeed, the Diamond State Port Corporation
Accident Report states, “Laroi Washington said he veered to the right to avoid a container [sic]
truck and that James Trautz III tried to pass him on the right shoulder causing his car to hit him

953

on the driver’s rearside [sic]. Washington’s own statement in the accident report conﬁrms

Trautz’s version of the events. Moreover, the estimate of damages submitted by Washington
identiﬁes the “point of impact” on Washington’s vehicle at the “right front,” which also aligns
with Trautz’s explanation of how the accident occurred.9 Although Washington attempted to
disavow the statements attributed to him in the accident report, the Court ﬁnds Trautz's version
of events to be more in line with the evidence presented at trial. Therefore, the Court finds that

Washington did not establish liability against Trautz, and thus his negligence claim fails.

6 New Haverford P’Shr'p v. Street, 772 A.2d 792, 798 (Del. 2001).

7 See Hsu v. Citibank South Dakota, NA, 931 A.2d 437 (Del. 2007) (quoting Knight v. State, 690 A.2d 929, 932
(Del. 1996) (The judge, as the trier of fact, is the “sole judge of the credibility of witnesses and responsible for
resolving conﬂicts in testimony”) '

8 See Diamond State Port Corporation Accident Report.

9 On direct examination, Trautz stated that “Mr. Washington’s front passenger side collided [with Trautz’s rear left
door]. I was moving ahead...{and] to my left, I could already see the back of the trailer [at the point of impact], so I

was next to [the semi-trailed.”

4

CONCLUSION

For the foregoing reasons, the Court ﬁnds in favor of James Trautz and against Laroi

Washington.

IT IS so ORDERED this 12th day of February, 2015.

 
   

Sheldon, .
Judge